Hutchinson, C. J.
hlluded to the foregoing facts of the case, and delivered the following opinion of the Court.— We must presume, that the administration upon the estate of Winans, deceased, was regularly granted in this State. The allegation in the declaration imports a regular administration, and, this is confessed by the demurrer. The only question before us, therefore, is, whether the indorsement by the administratrix, gives the plaintiff a right of action in his own name upon this note. We think the action well lies upon such an indorsement, when no impediments are presented, which arise from the provisions of our Statutes, for the settlement of estates. At common law, after the decease of the holder, the right of transfer is vested in the executor or administrator. But he thereby renders himself personally liable, should the bill or note be dishonored. See Chitty on Bills, 159, as cited by Counsel; 139 in the edition before me.
If the estate of Winans had been represented insolvent, and commissioners appointed under our Statute, the mutual claims on both sides must have been before them for adjustment, or be barred and lost; and these claims would necessarily all be considered and adjusted as they stood at the decease of Winans, and no transfer of the note could be sanctioned, which would defeat these mutual offsets before the commissioners.
No such impediment is presented in this case. There is no representation of insolvency as in the case cited of Jarvis vs ihe administrator of E. Barber. No offset is brought to view in the pleadings. Nothing but the action on the note in the name of the endorsee. We consider the declaration good and sufficient; and affirm the judgement of the County Court.